Citation Nr: 0204709	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  94-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1981 to November 
1992.

The current appeal arose from rating actions of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California.  

The veteran provided testimony at a hearing held before a 
Member of the Board of Veterans' Appeals (Board) at the RO in 
January 1996, a transcript of which is of record.  

The Board Member who chaired the veteran's 1996 hearing is no 
longer with the Board.  In accordance with pertinent 
regulations, the Board sent a letter to the veteran in 
December 1997, in which he was given the option of having a 
new hearing either at the RO or in Washington, before a 
Hearing Officer or a Member of the Board. He was also 
informed that if he did not respond within 30 days it would 
be assumed that he did not want another hearing.  No response 
from the veteran is of record.

In January 1998 the Board remanded to the RO the issues of 
entitlement to service connection for bilateral hearing loss 
and a low back disorder , and a compensable evaluation for 
asthma for further development and adjudicative actions.

In November 2001 the RO granted service connection for 
recurrent musculoligamentous low back pain with irregularity 
of the inferior endplate of L5 with a noncompensable 
evaluation, effective November 10, 1992.  In this instance, 
there was a full grant of the benefit sought.  If there is 
disagreement with the evaluation or the effective date 
assigned, the veteran must submit notice of disagreement to 
the RO.  Consequently, this claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

Also in November 2001 the RO increased the veteran's asthma 
evaluation to 10 percent disabling, and continued to deny 
service connection for bilateral hearing loss.  The issue 
regarding the evaluation for asthma remained on appeal, 
however, as the 10 percent rating was not the maximum 
assignable.  AB v. Brown, 6 Vet. App. 35 (1993).  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes is not shown by 
the medical evidence of record.

2.  The veteran's service-connected asthma is manifested by 
no more than mild symptoms, and a Forced Expiratory Volume in 
one second (FEV-1) of 93 percent predicted. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§, 3.303, 3.385 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for bronchial asthma are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6602 (effective prior to October 7, 
1996);  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602; 61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996) (effective October 7, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Bilateral hearing loss

The service medical records show the veteran underwent 
several audiology examinations.

The veteran was accorded a VA general examination in January 
1993.  He reported hearing loss of the right ear for four to 
five years prior.  The diagnosis was hearing loss, left ear, 
awaiting audiogram.  

On VA audio examination in March 1993, puretone thresholds, 
in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	05	10	05	20	25

LEFT		05	10	10	20	20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was hearing within normal limits bilaterally.  

During his January 1996 travel board hearing the veteran 
testified that his hearing became progressively worse due to 
collating machines, printing machines, and working in the 
field.  He did not use ear protection.  

On VA audio examination in August 1998, puretone thresholds, 
in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	10	10	10	05	05

LEFT		05	10	10	10	0

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was hearing within 
normal limits.  

On VA audio examination in September 2000, puretone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	10	15	15	20	20

LEFT		10	15	15	25	20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The veteran was accorded a VA ear disease examination in 
September 2000.  He reported decreased hearing over the past 
10 years of a progressive onset.  He was exposed to gunfire, 
printing presses and drilling machinery during service.  The 
examiner noted that an audiogram was performed which revealed 
hearing to be within normal limits.  

In an undated statement, the veteran's spouse stated that she 
noticed a change in the veteran's hearing during active 
service.  She attributed this hearing loss to his inservice 
duties.  Since his separation from service his hearing loss 
was more severe.  


Asthma

A review of the service medical records shows that the 
veteran was diagnosed and treated for asthmatic bronchitis in 
April 1991.  In November 1991 it was noted that he used an 
inhaler with good results.  His separation examination noted 
bilateral expiratory wheezes diffusely.  

The veteran was accorded a VA general examination in January 
1993.  He reported that his asthma had begun three years 
prior.  He used an inhaler and vaporizer at night.  On 
examination there were no wheezes, rhonchi, or rales.  The 
chest was clear.  The diagnosis was asthma.  

During his January 1996 travel board hearing the veteran 
testified that since his asthma became symptomatic during 
service, it had remained symptomatic.  He had had continued 
breathing problems.  He carried an inhaler and used a special 
pump to inhale medicine through a tube in order to clear his 
lungs.  He also used a vaporizer in his bedroom.  The inhaler 
was also used to relieve chest tightness.  

In an undated statement the veteran's spouse acknowledged his 
use of inhalants to relieve the tightness of chest that he 
experienced from time to time due to asthma.  

The veteran was accorded a VA respiratory examination in 
August 1998.  He reported that he experienced an asthma 
attack once a month.  He did not require oxygen; it did not 
incapacitate him.  On examination his chest was clear to 
percussion.  There was no evidence of cor pulmonale or 
pulmonary hypertension.  There was no particular increase in 
expiratory phase.  The diagnosis was allergenic bronchitis 
with asthma.  A pulmonary function test was conducted and it 
revealed the veteran's FVC was 91 percent, his FEV-1 was 93 
percent and his FEV-1/FVC was not reported.  The conclusion 
of the test result was spirometry results were within the 
predicted normal limits.  




Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied." Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Initial Increased Rating

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".

The Board notes that the veteran's asthma is evaluated under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602.  
The rating schedule for determining the disability 
evaluations for asthma were revised, effective October 7, 
1996, subsequent to the veteran's filing of his claim.  The 
Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran will apply.  Karnas v 
Derwinski, 1 Vet. App. 308 (1991).

Asthma, bronchial: a 100 percent rating is provided for FEV-1 
less than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.




A 60 percent rating is provided for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC (forced vital capacity) of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

A 30 percent rating is provided for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 10 percent rating is provided for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy. 
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602, 
effective October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, in effect prior 
to October 7, 1996, a 10 percent evaluation is warranted for 
mild bronchial asthma manifested by paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings of 
between attacks.

A 30 percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.

A 60 percent evaluation is warranted if the disorder is 
severe, with frequent attacks of asthma, marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication, and with more than light manual labor prohibited.




A 100 percent evaluation is warranted if the asthma is 
pronounced, manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claims.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  He provided oral testimony before a 
Member of the Board.

As noted earlier, the Board remanded the veteran's claims to 
the RO for further development.  Such development was 
undertaken in accordance with the Board's directives.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that an additional 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection for 
bilateral hearing loss

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

In the instant case, there is no post-service evidence 
associated with the claims file demonstrating the presence of 
a hearing loss in either ear for VA compensation purposes.  
38 C.F.R. § 3.385.

Post-service VA audiological evaluations conducted in March 
1993, August 1998, and September 2000 failed to demonstrate 
that the veteran had auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz of 40 
decibels or greater; or that auditory thresholds for at least 
three of these frequencies were 26 decibels or greater; or 
that speech recognition scores using the Maryland CNC Test 
were less than 94 percent.  The results from the above VA 
audiological evaluations showed that the veteran had normal 
hearing at 500 through 4,000 Hertz, bilaterally.




The veteran and his wife are lay persons who are not 
competent to make a medical diagnosis or render a medical 
opinion as to etiology of any medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, their 
statements that he has hearing loss related to his period of 
service is not competent evidence in this case.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has bilateral hearing loss related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  

As there is no post-service evidence of record showing 
sensorineural hearing loss to a compensable degree during the 
first post service year.

Because the veteran has failed to establish proof of a 
current hearing loss, the Board finds that his claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Initial increased rating for asthma

The veteran's asthma has been rated as 10 percent disabling 
under Diagnostic Code 6602 because the objective medical 
evidence showed paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  

The Board notes that the veteran's FVC and FEV-1 levels are 
not within the compensable level under an evaluation of 10 
percent for the currently revised applicable pulmonary study 
criteria.

In reviewing the previous criteria, no medical professional 
has described the veteran's asthma as moderate and the 
evidence does not establish that he had asthmatic attacks 
with only 10 to 14 days between attacks with moderate dyspnea 
and exertion between attacks.  

When examined in August 1998 the veteran denied protective 
cough, sputum, hemoptysis, and anorexia.  There was no 
significant dyspnea on exertion.  He never developed a 
problem running.  His asthma was not exercised induced.  On 
examination his chest was clear to percussion and 
auscultation. 

The appellant is competent to report his symptoms.  During 
his travel board hearing he reported breathing problems for 
which he used an inhaler, special pump, and vaporizer to 
clear his lungs; however the medical findings do not support 
his assertions.

In light of the above, the Board finds that the evidence of 
record clearly establishes that no more than a 10 percent 
evaluation is warranted for asthma under the previous 
criteria for rating asthma.  

In reviewing the appellant's claim under the new criteria, 
the FEV-1 has not been lower than 93 percent of predicted.  A 
30 percent rating is provided for FEV-1 of 56- to 70- percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (effective October 7, 1996).  
Furthermore, there is no competent medical evidence 
reflecting that the veteran uses daily inhalational or oral 
bronchodilator therapy or inhalational anti- inflammatory 
medication.

The competent medical evidence reflects that the veteran has 
been diagnosed with allergenic bronchitis with asthma.  
Pulmonary function test results revealed spirometry results 
within the predicted normal limits.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his asthma symptomatology has 
gotten worse, there is, however, no objective medical 
evidence of record to support his contention.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Both the clinical findings and the pulmonary function test 
establish that the appellant's asthma is no more than 10 
percent disabling.  Since the evidence does not demonstrate 
the presence of symptomatology resulting from the veteran's 
asthma as required for an evaluation of 30 percent, the Board 
reiterates its finding that an increased evaluation is not 
warranted under the old or new criteria.

In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for asthma.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In this case the RO has provided and discussed the criteria 
for extraschedular evaluation and determined that such 
criteria had not been met for the purpose of referral of the 
veteran's case to the Under Secretary or the Director for 
review.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  In this regard, the Board 
will note that the veteran's asthma has not been shown to 
markedly interfere with employment, or to require frequent 
inpatient care.

Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for asthma is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

